PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/580,675
Filing Date: 23 Aug 2012
Appellant(s): Okabe et al.



__________________
Giles Turner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 11, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-7, 17-24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okabe et al. (JP 2006-324237; as found in IDS dated July 22, 2015).
As to Claims 1, 6-7, 18-22 and 26-28, it is noted that the use of the negative electrode for a lithium ion battery is intended use.  "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP 2111.02, II.  Okabe et al. discloses of a negative electrode comprising a carbon layer over a carbon core and wherein the negative electrode material has an average lattice spacing d(002) of 3.4-3.70 angstroms and a mixing ratio of 0.001-0.1 of the carbon layer to the carbon core (Abstract).  In addition, Okabe et al. teaches of the claimed specific surface area to be 0.5 m2/g-25 m2/g determined by the claimed method (paragraph [0010]).  Okabe et al. further discloses measuring the specific surface area using carbon 2/g and below 0.2 m2/g when determined from carbon dioxide adsorption there is a tendency for input characteristics to be deteriorated, and when the specific surface area is too high, the first time irreversible capacity of the battery increases (paragraphs [0033]-[0034]).  Furthermore, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.
As to Claim 3, Okabe et al. teaches of an intensity ratio of the negative electrode as being 0.5-1.5 (Abstract).  
As to Claim 4, Okabe et al. further discloses wherein the average particle diameter is from 5-30 microns (paragraph [0010]).  
As to Claim 5, Okabe et al. discloses wherein the electrode density of 1.8-2.2 g/cm3, which is very close to the claimed range (paragraph [0010]).  
As to Claim 17, Okabe et al. discloses of a carbon core material comprising a coal tar material (paragraph [0016]). 
.  

Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okabe et al. (JP 2006-324237; as found in IDS dated July 22, 2015) as applied to claims 1, 3-7, 17-24 and 26 above and in further view of  Yoon et al. (US 2002/0076614 A1).
As to Claim 25, Okabe et al. does not specifically disclose the claimed average particle diameter for the negative electrode material.
However, Yoon et al. teaches of a negative electrode material comprising a carbon core covered with a carbon layer, wherein the average particle size of the core is 10-50 microns and the thickness of the carbon shell is 10-2000 angstroms (Abstract and claim 1).  Therefore, the average particle size of the negative electrode material is prima facie case of obviousness exists.  See MPEP 2144.05, I.  In addition, Yoon et al. further recognizes the average particle size as a result-effective variable in that if the particle size is less than 10 microns, this results in a small overall size of the active material and there is a high probability that side reactions result during use of the battery and when the particle size is too high, this results in a large overall size of the active material and it becomes difficult to evenly coat the active material during manufacturing of the electrode and there is a chance that high rate characteristics will be reduced (paragraph [0034]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the average particle size of the negative electrode material of Okabe et al. to be up to 50 microns because Yoon et al. teaches that a battery with improved charge/discharge characteristics and reversible/irreversible capacity can be provided (Table 2).

(2) Response to Argument
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principle arguments are:
a) Okabe does not teach the claimed relationship represented by formula (1) (claims 1 and 19).
b) The claimed formula (I) is not always inherent based on the ranges taught by Okabe and the Office Action has not established by the claimed subject matter is inherent or obvious (claims 1 and 19).
c) The disclosure of Okabe as a whole is not the same as the claimed subject matter as a whole and none of the examples in Okabe teach the claimed invention (claims 1 and 19).
d) The invention provides for unexpected results as shown in the Declaration filed on March 6, 2018 (claims 1 and 19).

In response to Applicant’s arguments, please consider the following comments:
a) Okabe teaches wherein the values of X and Y overlap with the claimed values.  Okabe teaches the same materials for comprising a negative electrode material wherein the negative electrode material comprises carbon particles having the claimed interlayer distance; the claimed content ratio; and the claimed specific surface area as discussed above in the rejections.  Okabe further recognizes that the specific surface area of the negative electrode material is a result-effective variable wherein if the specific surface area determined from nitrogen absorption measurement is below 0.5 m2/g and below 0.2 m2/g when determined from carbon dioxide adsorption there is a tendency for input characteristics to be deteriorated, and when the specific surface area is too high, the first time irreversible capacity of the battery increases (paragraphs [0033]-[0034]).  Okabe further recognizes the content ratio of the carbon layer to the carbon material as a result-effective variable, specifically when the carbon ratio is less than 0.001, the life and input/output characteristics decrease and when the carbon ratio exceeds 0.10, the 
b) Examiner does not state that the claimed formula is always inherent.  Okabe teaches wherein the values of X and Y overlap with the claimed values as discussed above.  Okabe teaches the same materials for comprising a negative electrode material wherein the negative electrode material comprises carbon particles having the claimed interlayer distance; the claimed content ratio; and the claimed specific surface area as discussed above in the rejections.  Okabe further recognizes that the specific surface area of the negative electrode material and the content ratio of the carbon layer to the carbon material is a result-effective variable.  Okabe provides proper motivation for optimizing the specific surface areas and content ratio of the carbon layer to the carbon material to be within the claimed ranges and claimed formula.  Furthermore, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.
c) The disclosure of Okabe is not limited to the examples but rather the entire disclosure.  Okabe does not teach away from the claimed invention in any way.  The 
d) The results are not persuasive.  The comparative results of the Declaration, specifically comparative examples 3-4 and 6-7, do not provide significantly worse characteristics as comparted to examples 1, 5, 10, 13 and 14 in regards to the difference in service life properties or input properties (less than 10% differences between the comparative data and the data of the present invention).  In addition, the comparative date is not fully commensurate in scope with the closest prior art in Okabe.  Okabe teaches of a specific surface area equal to the claimed lower limit and the comparative examples do not reflect that.  Furthermore, the results are not fully commensurate in scope with the claimed invention.  There are no examples in the original disclosure that comprise the upper or lower limits of the claimed plane distance, or of the specific surface area (N2), or having the upper limit of the claimed coating carbon ratio.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM A ARCIERO/Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727       

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.